—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly granted that part of the motion of Patsy S. Distaffen, Etta J. Distaffen, d/b/a Northern King Lures, and Northern King Lures, Inc. (defendants) seeking summary judgment dismissing the 13th and 14th causes of action, and we affirm that part of the order for reasons stated in the decision at Supreme Court (Smith, J.). The court erred, however, in denying that part of defendants’ motion seeking summary judgment dismissing the eighth and 10th causes of action. Defendants met their initial burden by submitting evidence establishing that they had no knowledge of the propensities of defendant Patrick Distaffen to commit sex crimes against children. Plaintiffs’ assertion that defendants had reason to suspect such propensity is “insufficient to raise an issue of fact. ‘Suspicion, surmise and accusation are not enough to defeat a motion for summary judgment’ ” (Judith M. v Sisters of Charity Hosp., 249 AD2d 890, affd 93 NY2d 932, quoting Pappalardo v Meisel, 112 AD2d 277, 278). We have examined the remaining argument of plaintiffs on their cross appeal and conclude that it lacks merit. We therefore modify the order by granting that part of defendants’ motion with respect to the eighth and 10th causes of action and dismissing those causes of action. (Appeals from Order of Supreme Court, Monroe County, Kehoe, J., for Smith, J., pursuant to CPLR 9002 — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Hayes, Balio and Lawton, JJ.